Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 1 of 18 PagelD: 1

DRAKE, HILEMAN & DAVIS, P.C.

By: Jeremy D. Puglia, Esquire

Attorney I.D. No. 2008-01456 ATTORNEY FOR PLAINTIFF
Suite 15-Bailiwick Office Campus

P.O. Box 1306

Doylestown, PA 18901

(215) 348-2088

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LESLIE MALDONADO : CIVIL ACTION NO.
197 Washington Street :
Apartment 4

East Stroudsburg PA 18301

 

Plaintiff :
V. : DEMAND FOR JURY TRIAL

SHKLIJKJIM ISMAILI
77 Byrne Court
Apartment A
Wayne, NJ 07470
and
BERGEN CONCRETE CUTTING, INC.
128 Berger Street
Wood Ridge, NJ 07075

and
BERGEN CONCRETE CORING, INC.
128 Berger Street
Wood Ridge, NJ 07075

and
KEVIN A. DAWSON
84 Montclair Avenue
Little Falls, NJ 07424

and

J. FLETCHER CREAMER & SON, INC.
101 East Broadway
Hackensack, NJ 07601
and
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 2 of 18 PagelD: 2

API GROUP, INC., individually and d/b/a
J. FLETCHER CREAMER & SON, INC.
1100 Old Highway 8 NW
New Brighton, MN 55112
and

A & M CONTRACTORS, INC., individually
and d/b/a J. FLETCHER CREAMER & SON, INC.
101 East Broadway
Hackensack, NJ 07601

Defendants

 

COMPLAINT
Plaintiff, Leslie Maldonado, by their undersigned counsel, Jeremy D. Puglia, Esquire,
and Drake, Hileman & Davis, hereby files this Complaint against the captioned Defendants, and
in support thereof, avers as follows:
JURISDICTION
1. The matter in controversy, which is the subject matter of this Complaint, exceeds

the sum or value of $75,000.00, exclusive of interests and costs.

2. This Court has original jurisdiction of this matter pursuant to 28 U.S.C.
§1332(a)(1).
PARTIES
3. Plaintiff, Leslie Maldonado, is an adult citizen of the Commonwealth of

Pennsylvania, who resides 197 Washington Street, Apartment 4, in East Stroudsburg, Monroe
County, PA 18302.

4. Upon information and belief, Defendant, Shkljkjim Ismaili, hereinafter referred to
as DEFENDANT ISMAILL, is an adult citizen of New Jersey, who resides at 77 Byrne Court,

Apartment A, in Wayne, NJ 07470.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 3 of 18 PagelD: 3

5. Upon information and belief, Defendant, Bergen Concrete Cutting, Inc.,
hereinafter referred to as DEFENDANT CUTTING, is a New Jersey Corporation, with a
business address of 128 Berger Street, Wood Ridge, NJ 07075.

6. Upon information and belief, Defendant, Bergen Concrete Coring, Inc.,
hereinafter referred to as DEFENDANT CORING, is a New Jersey Corporation, with a business
address of 128 Berger Street, Wood Ridge, NJ 07075.

7. Upon information and belief, Defendant, Kevin A. Dawson, hereinafter referred
to as DEFENDANT DAWSON, is an adult citizen of New Jersey, who resides at 84 Montclair
Avenue, Little Falls, NJ 07424.

8. Upon information and belief, Defendant, J. Fletcher Creamer & Son, Inc.,
hereinafter referred to as DEFENDANT FLETCHER, is a New Jersey Corporation, with a
business address of 101 East Broadway, Hackensack, NJ 07601.

9. Upon information and belief, Defendant, API Group, Inc., hereinafter referred to
as DEFENDANT API, is a Minnesota Corporation, with a business address of 1100 Old
Highway 8 NW, New Brighton, MN 55112.

10. Upon information and belief, Defendant, A & M Contractors, Inc., hereinafter
referred to as DEFENDANT A&M, is a New Jersey Corporation, with a business address of 101
East Broadway, Hackensack, NJ 07601.
| STATEMENT OF FACTS

11. | Upon information and belief, at all times relevant hereto DEFENDANT API
Group, Inc., was acting individually and was d/b/a J. Fletcher Creamer & Son, Inc.

12. Upon information and belief, at all times relevant hereto DEFENDANT A&M

was acting individually and was d/b/a J. Fletcher Creamer & Son, Inc.
Case 2:19-cv-12297-SRC-CLW Document 1 Filed 05/10/19 Page 4 of 18 PagelD: 4

13. Upon information and belief, at all times relevant hereto DEFENDANT ISMAILI
was the agent, servant, workman, employee and/or negligent entrustee of DEFENDANT
CUTTING and/or DEFENDANT CORING.

14. It is therefore alleged that DEFENDANT ISMAILI was acting within the scope
and course of his employment and under the direct control and supervision of DEFENDANT
CUTTING and/or DEFENDANT CORING.

15. It is therefore alleged that DEFENDANT CUTTING and/or DEFENDANT
CORING are each and both vicariously liable for the acts of DEFENDANT ISMAIL] as
specified hereafter through agency and/or employment, as well as negligent entrustment.

16. Upon information and belief, at all times relevant hereto DEFENDANT
DAWSON was the agent, servant, workman, employee and/or negligent entrustee of
DEFENDANT FLETCHER and/or DEFENDANT API and/or DEFENDANT A&M.

17. It is therefore alleged that DEFENDANT DAWSON was acting within the scope
and course of his employment and under the direct control and supervision of DEFENDANT
FLETCHER and/or DEFENDANT API and/or DEFENDANT A&M.

18. It is therefore alleged that DEFENDANT FLETCHER and/or DEFENDANT API
and/or DEFENDANT A&M are each and all vicariously liable for the acts of DEFENDANT
DAWSON as specified hereafter through agency and/or employment, as well as negligent
entrustment.

19. Plaintiff's Complaint alleges damages sustained as the result of a motor vehicle

collision which occurred on or about June 29, 2017.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 5 of 18 PagelD: 5

20. Specifically, on or about that date, Plaintiff, Leslie Maldonado, was driving for
LYFT, with a passenger in the back seat, in a 2014 Chevrolet Cruz, in the middle lane of
Route 3, eastbound, in Clifton City, Passaic County, New Jersey.

21. As Plaintiff, Leslie Maldonado, was driving, she saw a large bird walking on the
highway, causing Plaintiff, Leslie Maldonado, to begin to slow down.

22. As Plaintiff, Leslie Maldonado, was slowing down, she was violently rear-ended
by a 2015 Ford F55 driven by DEFENDANT ISMAILI.

23. The force of the above-described collision thrust Plaintiffs vehicle to the right,
into the right lane of Route 3, eastbound.

24. The force of the above-described collision caused Plaintiff’s neck to snap
backwards, causing her headrest to snap and break.

25. About that same time, date and place, DEFENDANT DAWSON was operating a
2014 Ford F35 behind DEFENDANT ISMAILID’S truck.

26. It is believed and therefore averred that DEFENDANT DAWSON moved to the
right lane to avoid striking DEFENDANT ISMAILI’S truck, but failed to stop his vehicle and/or
failed to slow his vehicle down, causing it to collide into Plaintiff’s vehicle on the front
passenger-side wheel well and front passenger-side door.

27. The first collision described above was caused by the negligence and carelessness
of DEFENDANTS ISMAILI, CUTTING and/or CORING, as herein described.

28. | The second collision described above was caused by the negligence and
carelessness of DEFENDANTS DAWSON, FLETCHER, API, and/or A&M, as herein

described.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 6 of 18 PagelD: 6

29. The collisions described above were caused solely by reason of the negligence
and carelessness of DEFENDANTS ISMAILI, CUTTING, CORING, DAWSON, FLETCHER,
API and/or A&M, as described herein, and was due in no manner whatsoever to act or any
failure to act on the part of the Plaintiff, Leslie Maldonado.

30. By reason of the negligence and carelessness of the DEFENDANTS as described
herein, Plaintiff suffered significant injuries to her body, some of which are permanent, including
but not limited to, severe impact to her body, severe shock to her nerve and nervous system,
serious and potentially permanent injury to the bones, muscles, tendons, ligaments, nerves and
tissues of the head, neck, back, hips, shoulders and limbs, including but not limited to a closed
head injury; concussion; nausea; post-concussive symptoms; headaches; left shoulder injury
requiring surgical intervention; neck; back; right knee; left knee; sleeplessness, right hand; right
leg; nerve impingement; ankles; and nerve damage, all of which injuries have in the past, and
many of which will in the future, cause said Plaintiff great pain and suffering.

31. Plaintiff was unable to undertake duties and activities for a long time in the past
and, according to her physicians, will suffer impairments and disabilities in the future, which
will prevent her from the pursuit of ordinary activities.

32. | Given the nature of her injuries, Plaintiffs activities of daily living have been
detrimentally affected, and she has not been able to sustain activities in the frequency and
duration as before the collision.

33. By reason of the aforesaid injuries to Plaintiff, she was made to suffer physical

and mental pain and suffering, all to her detriment and loss.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 7 of 18 PagelD: 7

34. Asa further result of the negligence and carelessness of the DEFENDANTS as
described herein, Plaintiff has been and will continue to be obliged to receive and undergo
reasonable and necessary medical treatment and rehabilitative services for the injuries she has
suffered, and she may be obliged to expend such sums or to incur such expenditures for an
indefinite time in the future.

35. Asa further result of the collisions, Plaintiff has and may hereafter incur the cost
of reasonable and necessary medical treatment and rehabilitative services and other financial
losses and expenses, which now or may in the future exceed the amount of benefits paid or
payable for these items.

36. Asa further result of the collisions, the Plaintiff has lost the ability to enjoy life
and life's pleasures, any may continue to do so for an indefinite time into the future, all to her
great detriment and loss.

37. As a further result of the collisions, the Plaintiff has suffered and may suffer for
an indefinite time in the future a severe compromise of her normal lifestyle including, but not
limited to, social and recreational deprivations.

38. As a further result of the collisions, the Plaintiff has suffered a loss and
depreciation of her earnings and earning capacity and she may continue to suffer said loss and
depreciation for an indefinite time in the future, to her great detriment and loss.

COUNT I
LESLIE MALDONADO v. SHKLJKJIM ISMAILI
39. Plaintiff incorporates by reference each and every allegation contained in

paragraphs 1 through 38 of this Complaint as though fully set forth herein at length.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 8 of 18 PagelD: 8

40. Atall times relevant hereto, the vehicle operated by DEFENDANT ISMAILI was
owned by DEFENDANT CUTTING and/or DEFENDANT CORING.

4]. At all times relevant hereto, DEFENDANT ISMAILI was the agent, servant,
workman, and/or employee of DEFENDANT CUTTING and/or DEFENDANT CORING, and
was acting within the scope and course of his agency and/or employment and under the direct
control‘and supervision of DEFENDANT CUTTING and/or DEFENDANT CORING.

42. At the time of the above-described collisions, DEFENDANT ISMAILI was

negligent and careless under the circumstances in:

a. failing to have said commercial truck under proper and reasonable control;
b. driving at an excessive rate of speed under the circumstances;
c. operating said commercial truck in such a manner so as to cause it to

collide into the Plaintiffs vehicle;

d. failing to yield the right of way to Plaintiff;

e. failing to give prompt, proper, and adequate warning of Defendant’s
_ approach;
f. operating said commercial truck without due regard to the presence and

safety of the Plaintiff and others lawfully situated;
g. failing to bring said commercial truck to a stop in time to avoid the

aforementioned collision;

h. failing to operate said vehicle in a safe and proper manner;
i. operating said commercial truck in a careless, inattentive, and distracted
manner;
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 9 of 18 PagelD: 9 |

j. operating said commercial truck without due caution and circumspection,
in a manner so as to endanger, or likely to endanger persons or property in
general, and the Plaintiff, Leslie Maldonado, in particular;

k. operating the commercial truck in a careless manner which was likely to

result in injury;

1. failing to exercise due care and caution under all of the circumstances;

m. failing to warn Plaintiff of the impending collision;

n. failing to observe Plaintiffs slowing vehicle in front of him; and

O. failing to maintain an assured clear distance ahead of his commercial truck

while driving on a highway.
WHEREFORE, Plaintiff demands judgment against DEFENDANT ISMAILL, in an
amount in excess of $150,000.00, plus interest, costs and any other appropriate damages.
COUNT II

LESLIE MALDONADO v. BERGEN CONCRETE CUTTING, INC.

 

43. Plaintiff incorporates by reference each and every allegation contained in
paragraphs 1| through 42 of this Complaint as though fully set forth herein at length.

44. DEFENDANT CUTTING is vicariously liable for the acts of DEFENDANT
ISMAILI as specified herein through agency and/or employment.

45. DEFENDANT CUTTING was negligent in allowing DEFENDANT ISMAIL] to
operate the commercial truck and such negligence includes, but is not limited to the fact that it
knew or should have known that DEFENDANT ISMAILI was a substandard and unsafe driver,
and/or an inexperienced driver unfamiliar with the commercial truck he was operating and/or the

rigors of driving such a commercial vehicle.
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 10 of 18 PagelD: 10

46. The aforesaid collision was further caused by the negligent and careless conduct
of DEFENDANT CUTTING in that it:

a. Knew or should have known that DEFENDANT ISMAILI was an unsafe
driver and that he was likely to operate this commercial truck in an unsafe
manner;

b. Had information tending to suggest that DEFENDANT ISMAILI was
negligently and carelessly inclined or otherwise unfit to operate a motor
vehicle, and such unfitness could be ascertained by the making of simple
inquiries; and

c. Breached its duty of care by carelessly and negligently entrusting this
commercial truck to DEFENDANT ISMAILI who it knew or should have
known was a careless and/or negligent driver;

d. Did not provide the proper training to DEFENDANT ISMAILI regarding
the rigors of operating the commercial truck;

e. Allowed DEFENDANT ISMAILI to operate the commercial truck at such
an early morning hour, without providing training to DEFENDANT
ISMAILI regarding proper sleep required before operating the commercial
truck;

f. Allowed and/or directed DEFENDANT ISMAILI to operate the
commercial truck at such an early morning hour, without allowing the
proper off-road hours required before operating the commercial truck.

WHEREFORE, Plaintiff demands judgment against DEFENDANT CUTTING in an amount in

excess of $150,000.00, plus interest, costs and any other appropriate damages.

10
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 11 of 18 PagelD: 11

COUNT Id
LESLIE MALDONADO v. BERGEN CONCRETE CORING, INC.

47. Plaintiff incorporates by reference each and every allegation contained in
paragraphs 1| through 46 of this Complaint as though fully set forth herein at length.

48. | DEFENDANT CORING is vicariously liable for the acts of DEFENDANT
ISMAILI as specified herein through agency and/or employment.

49. DEFENDANT CORING was negligent in allowing DEFENDANT ISMAILI to
operate the commercial truck and such negligence includes, but is not limited to the fact that it
knew or should have known that DEFENDANT ISMAILI was a substandard and unsafe driver,
and/or an inexperienced driver unfamiliar with the commercial truck he was operating and/or the
rigors of driving such a commercial vehicle.

50. The aforesaid collision was further caused by the negligent and careless conduct
of DEFENDANT CORING in that it:

a. Knew or should have known that DEFENDANT ISMAILI was an unsafe
driver and that he was likely to operate this commercial truck in an unsafe
manner;

b. Had information tending to suggest that DEFENDANT ISMAILI was
negligently and carelessly inclined or otherwise unfit to operate a motor
vehicle, and such unfitness could be ascertained by the making of simple
inquiries; and

c. Breached its duty of care by carelessly and negligently entrusting this
commercial truck to DEFENDANT ISMAILI who it knew or should have

known was a careless and/or negligent driver;

11
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 12 of 18 PagelD: 12

d. Did not provide the proper training to DEFENDANT ISMAILI regarding
the rigors of operating the commercial truck;

e. Allowed DEFENDANT ISMAILI to operate the commercial truck at such
an early morning hour, without providing training to DEFENDANT
ISMAILI regarding proper sleep required before operating the commercial
truck;

f. Allowed and/or directed DEFENDANT ISMAILI to operate the
commercial truck at such an early morning hour, without allowing the
proper off-road hours required before operating the commercial truck.

WHEREFORE, Plaintiff demands judgment against DEFENDANT CORING in an amount in
excess of $150,000.00, plus interest, costs and any other appropriate damages.
COUNT IV
LESLIE MALDONADO v. KEVIN A. DAWSON

51. Plaintiff incorporates by reference each and every allegation contained in
paragraphs 1 through 50 of this Complaint as though fully set forth herein at length.

52. At all times relevant hereto, the vehicle operated by DEFENDANT DAWSON
was owned by DEFENDANT FLETCHER and/or DEFENDANT API and/or DEFENDANT
A&M.

53. At all times relevant hereto, DEFENDANT DAWSON was the agent, servant,
workman, and/or employee of DEFENDANT FLETCHER and/or DEFENDANT API and/or
DEFENDANT A&M, and was acting within the scope and course of his agency and/or
employment and under the direct control and supervision of DEFENDANT FLETCHER and/or

DEFENDANT API and/or DEFENDANT A&M.

12
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 13 of 18 PagelD: 13

54. At the time of the above-described collisions, DEFENDANT DAWSON was

negligent and careless under the circumstances in:

a.

b.

failing to have said commercial truck under proper and reasonable control;
driving at an excessive rate of speed under the circumstances;

operating said commercial truck in such a manner so as to cause it to
collide into the Plaintiff's vehicle;

failing to yield the right of way to Plaintiff;

failing to give prompt, proper, and adequate warning of Defendant’s
approach;

operating said commercial truck without due regard to the presence and
safety of the Plaintiff and others lawfully situated;

failing to bring said commercial truck to a stop in time to avoid the
aforementioned collision;

witnessing the first collision and, rather than brining his commercial truck
to a stop, choosing to simply switch lanes to continue forward, causing his
vehicle to strike Plaintiff's vehicle;

failing to operate said vehicle in a safe and proper manner;

operating said commercial truck in a careless, inattentive, and distracted
manner;

operating said commercial truck without due caution and circumspection,
in a manner so as to endanger, or likely to endanger persons or property in
general, and the Plaintiff, Leslie Maldonado, in particular;

failing to exercise due care and caution under all of the circumstances;

13
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 14 of 18 PagelD: 14

m. operating the commercial truck in a careless manner which was likely to
result in injury;

n. failing to warn Plaintiff of the impending collision; and

O. failing to maintain an assured clear distance ahead of his commercial truck
while driving on a highway.

WHEREFORE, Plaintiff demands judgment against DEFENDANT DAWSON, in an
amount in excess of $150,000.00, plus interest, costs and any other appropriate damages.
COUNT V

LESLIE MALDONADO v. J. FLETCHER CREAMER & SONS, INC.

 

55. Plaintiff incorporates by reference each and every allegation contained in
paragraphs 1 through 54 of this Complaint as though fully set forth herein at length.

56. | DEFENDANT FLETCHER is vicariously liable for the acts of DEFENDANT
DAWSON as specified herein through agency and/or employment.

| 57. | DEFENDANT FLETCHER was negligent in allowing DEFENDANT DAWSON

to operate the commercial truck and such negligence includes, but is not limited to the fact that it
knew or should have known that DEF ENDANT DAWSON was a substandard and unsafe driver,
and/or an inexperienced driver unfamiliar with the commercial truck he was operating and/or the
rigors of driving such a commercial vehicle.

58. | The aforesaid collision was further caused by the negligent and careless conduct
of DEFENDANT FLETCHER in that it:

a. Knew or should have known that DEFENDANT DAWSON was an unsafe
driver and that he was likely to operate this commercial truck in an unsafe

manner,

14
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 15 of 18 PagelD: 15

b. Had information tending to suggest that DEFENDANT DAWSON was
negligently and carelessly inclined or otherwise unfit to operate a motor
vehicle, and such unfitness could be ascertained by the making of simple
inquiries; and

C. Breached its duty of care by carelessly and negligently entrusting this
commercial truck to DEFENDANT DAWSON who it knew or should
have known was a careless and/or negligent driver;

d. Did not provide the proper training to DEFENDANT DAWSON
regarding the rigors of operating the commercial truck;

e. Allowed DEFENDANT DAWSON to operate the commercial truck at
such an early morning hour, without providing training to DEFENDANT
DAWSON regarding proper sleep required before operating the
commercial truck;

f. Allowed and/or directed DEFENDANT DAWSON to operate the
commercial truck at such an early morning hour, without allowing the
proper off-road hours required before operating the commercial truck.

WHEREFORE, Plaintiff demands judgment against DEFENDANT FLETCHER in an amount
in excess of $150,000.00, plus interest, costs and any other appropriate damages.
COUNT VI

LESLIE MALDONADO vy. API GROUP, INC.., individually
and d/b/a J. FLETCHER CREAMER & SONS, INC.

 

59. Plaintiff incorporates by reference each and every allegation contained in

paragraphs | through 58 of this Complaint as though fully set forth herein at length.

15
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 16 of 18 PagelD: 16

60. | DEFENDANT API is vicariously liable for the acts of DEFENDANT DAWSON
as specified herein through agency and/or employment.

61. |. DEFENDANT API was negligent in allowing DEFENDANT DAWSON to
operate the commercial truck and such negligence includes, but is not limited to the fact that it
knew or should have known that DEFENDANT DAWSON was a substandard and unsafe driver,
and/or an inexperienced driver unfamiliar with the commercial truck he was operating and/or the
rigors of driving such a commercial vehicle.

62. The aforesaid collision was further caused by the negligent and careless conduct
of DEFENDANT API in that it:

a. Knew or should have known that DEFENDANT DAWSON was an unsafe
driver and that he was likely to operate this commercial truck in an unsafe
manner;

b. Had information tending to suggest that DEFENDANT DAWSON was
negligently and carelessly inclined or otherwise unfit to operate a motor
vehicle, and such unfitness could be ascertained by the making of simple
inquiries; and

c. Breached its duty of care by carelessly and negligently entrusting this
commercial truck to DEFENDANT DAWSON who it knew or should
have known was a careless and/or negligent driver;

d. Allowed DEFENDANT DAWSON to operate the commercial truck at
such an early morning hour, without providing training to DEFENDANT
DAWSON regarding proper sleep required before operating the

commercial truck;

16
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 17 of 18 PagelD: 17

e. Allowed and/or directed DEFENDANT DAWSON to operate the
commercial truck at such an early morning hour, without allowing the
proper off-road hours required before operating the commercial truck; and

f. Did not provide the proper training to DEFENDANT DAWSON
regarding the rigors of operating the commercial truck.

WHEREFORE, Plaintiff demands judgment against DEFENDANT API in an amount in excess
of $150,000.00, plus interest, costs and any other appropriate damages.
COUNT VII
LESLIE MALDONADO vy. A & M CONTRACTORS, INC., individually.

and d/b/a J. FLETCHER CREAMER & SONS, INC.

 

63. Plaintiff incorporates by reference each and every allegation contained in
paragraphs 1 through 62 of this Complaint as though fully set forth herein at length.

64. DEFENDANT A&M is vicariously liable for the acts of DEFENDANT
DAWSON as specified herein through agency and/or employment.

65. DEFENDANT A&M was negligent in allowing DEFENDANT DAWSON to
operate the commercial truck and such negligence includes, but is not limited to the fact that it
knew or should have known that DEFENDANT DAWSON was a substandard and unsafe driver,
and/or an inexperienced driver unfamiliar with the commercial truck he was operating and/or the
rigors of driving such a commercial vehicle.

66. The aforesaid collision was further caused by the negligent and careless conduct
of DEFENDANT A&M in that it:

a. Knew or should have known that DEFENDANT DAWSON was an unsafe
driver and that he was likely to operate this commercial truck in an unsafe

manner;

17
Case 2:19-cv-12297-SRC-CLW Document1 Filed 05/10/19 Page 18 of 18 PagelD: 18

b.

Had information tending to suggest that DEFENDANT DAWSON was
negligently and carelessly inclined or otherwise unfit to operate a motor
vehicle, and such unfitness could be ascertained by the making of simple
inquiries; and

Breached its duty of care by carelessly and negligently entrusting this
commercial truck to DEFENDANT DAWSON who it knew or should
have known was a careless and/or negligent driver;

Did not provide the proper training to DEFENDANT DAWSON regarding
the rigors of operating the commercial truck;

Allowed DEFENDANT DAWSON to operate the commercial truck at
such an early morning hour, without providing training to DEFENDANT
DAWSON regarding proper sleep required before operating the
commercial truck;

Allowed and/or directed DEFENDANT DAWSON to operate the
commercial truck at such an early morning hour, without allowing the

proper off-road hours required before operating the commercial truck.

WHEREFORE, Plaintiff demands judgment against DEFENDANT A&M in an amount in

excess of $150,000.00, plus interest, costs and any other appropriate damages.

Respectfully submitted,
DRAKE, HILEMAN & DAVIS

Date: _ 05/8/2019 s/Jeremy D. Puglia

Jeremy D. Puglia, Esquire
Attorney for Plaintiffs
Attorney I.D. # 2008-01456
Drake, Hileman & Davis
P.O. Box 1306

Doylestown, PA 18901-1306
Email: jpuglia@dhdlaw.com

18
